           Case 2:18-cv-00167-cr Document 25 Filed 01/04/19 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF VERMONT


  AMERICAN CABLE ASSOCIATION,
  CTIA– THE WIRELESS ASSOCIATION,
  NCTA – THE INTERNET & TELEVISION
  ASSOCIATION, NEW ENGLAND CABLE &
  TELECOMMUNICATIONS ASSOCIATION,
  and USTELECOM – THE BROADBAND
  ASSOCIATION, on behalf of their members,

                            Plaintiffs,

                v.                                             Case No. 2-18-cv-00167

  PHILIP B. SCOTT, in his official capacity as
  the Governor of Vermont; SUSANNE R.
  YOUNG, in her official capacity as the
  Secretary of Administration; JOHN J. QUINN
  III, in his official capacity as the Secretary and
  Chief Information Officer of the Vermont
  Agency of Digital Services; and JUNE E.
  TIERNEY, in her official capacity as the
  Commissioner of the Vermont Department of
  Public Service,

                            Defendants.


             JOINT MOTION TO EXTEND DEADLINE FOR FILING JOINT
                           DISCOVERY SCHEDULE

       The parties to the above-captioned action, by and through counsel, respectfully move the

Court, pursuant to Fed. R. Civ. P. 26(b)(1)(A) and Local Rule 26(a)(2), to extend the deadline for

their submission of a joint discovery schedule to fourteen (14) days after the Court issues a

decision on Defendants’ pending Motion to Dismiss. In support thereof, the parties state as

follows:
            Case 2:18-cv-00167-cr Document 25 Filed 01/04/19 Page 2 of 5



       1.      Pursuant to Local Rule 26(a)(2), the current deadline for the parties to file their

Joint Discovery Schedule is January 7, 2019.

       2.      On December 24, 2018, Defendants filed a Motion to Dismiss and Partially

Consented-To Motion to Stay or Phase Discovery. In the Motion to Dismiss portion of that

motion (the “Motion to Dismiss”), Defendants moved to dismiss Plaintiffs’ Complaint pursuant

to Fed. R. Civ. P. 12(b)(1) on the grounds that Plaintiffs lacked standing to assert their claims.

Plaintiffs will file an opposition to the Motion to Dismiss within the time parameters set forth in

Local Rule 7(a).

       3.      The resolution of Defendants’ Motion to Dismiss, as a dispositive motion, could

significantly impact the scope of discovery. It would therefore be premature to set the discovery

schedule now when the needs of this case, from a discovery standpoint, will not be known until

the Court rules on Defendants’ Motion to Dismiss. To this end, Plaintiffs assented to the portion

of Defendants’ motion that requested a stay of discovery on the merits of this litigation pending

resolution of the Motion to Dismiss.

       4.      Similarly, given that the parties do not know when the Court will issue a decision

on Defendants’ Motion to Dismiss, it would be impractical for the parties to discuss deadlines for

discovery, motions, and an Early Neutral Evaluator in relation to the merits of the case.

       5.      The parties therefore seek to enlarge the deadline to file the discovery schedule to

a date fourteen (14) days after the Court issues a decision on Defendants’ Motion to Dismiss.

       6.      Defendants’ counsel has informed Plaintiffs’ counsel that Defendants may seek

limited discovery on jurisdictional issues, depending on the substance of Plaintiffs’ Opposition to

Defendants’ Motion to Dismiss. The parties have agreed to confer on this issue after Plaintiffs

file their Opposition. If the parties cannot agree on the need for jurisdictional discovery at that




                                                 2
            Case 2:18-cv-00167-cr Document 25 Filed 01/04/19 Page 3 of 5



time, the parties will raise this issue with the court in an appropriate motion. The parties agree,

however, that this issue should not have any bearing on the present Joint Motion.

       7.      Pursuant to Local Rule 7(a)(7), the parties have agreed upon the relief requested

in this Joint Motion.

       WHEREFORE, the parties respectfully request that this Joint Motion be GRANTED, and

that the Court issue an order extending the deadline by which the joint discovery schedule must

be filed to fourteen (14) days after the Court has issued a decision on Defendants’ Motion to

Dismiss.




                                                 3
          Case 2:18-cv-00167-cr Document 25 Filed 01/04/19 Page 4 of 5



Dated: January 4, 2019

                                             Respectfully submitted,

                                               /s/ David M. Pocius
 Scott H. Angstreich (pro hac vice)            David M. Pocius
 Brendan J. Crimmins (pro hac vice)            PAUL FRANK + COLLINS P.C.
 Rachel Proctor May (pro hac vice)             P.O. Box 1307
 KELLOGG, HANSEN, TODD,                        Burlington, VT 05402-1307
   FIGEL & FREDERICK, P.L.L.C.                 (802) 881-0828
 1615 M Street, N.W., Suite 400                dpocius@pfclaw.com
 Washington, D.C. 20036
 (202) 326-7900                                Attorney for Plaintiffs
 sangstreich@kellogghansen.com                 American Cable Association, CTIA – The
 bcrimmins@kellogghansen.com                   Wireless Association, NCTA – The Internet
 rmay@kellogghansen.com                        & Television Association, New England Cable &
                                               Telecommunications Association, and USTelecom
 Attorneys for Plaintiffs                      – The Broadband Association
 CTIA – The Wireless Association
 and USTelecom – The Broadband Association
                                                Matthew A. Brill (pro hac vice)
                                                Matthew T. Murchison (pro hac vice)
 Jeffrey A. Lamken                              Adam J. Tuetken (pro hac vice)
 MOLOLAMKEN LLP                                 LATHAM & WATKINS LLP
 The Watergate, Suite 600                       555 Eleventh Street, N.W., Suite 1000
 600 New Hampshire Avenue, N.W.                 Washington, D.C. 20004
 Washington, D.C. 20037                         (202) 637-2200
 (202) 556-2000                                 matthew.brill@lw.com
 jlamken@mololamken.com                         matthew.murchison@lw.com
                                                adam.tuetken@lw.com
 Attorney for Plaintiff
 American Cable Association                     Attorneys for Plaintiffs
                                                NCTA – The Internet & Television
                                                Association and New England Cable
                                                & Telecommunications Association




                                         4
             Case 2:18-cv-00167-cr Document 25 Filed 01/04/19 Page 5 of 5




                                                 STATE OF VERMONT

                                                 THOMAS J. DONOVAN, JR.
                                                 ATTORNEY GENERAL


                                          By:    /s/ David Boyd
                                                 David Boyd
                                                 Eleanor Spottswood
                                                 Assistant Attorneys General
                                                 Office of the Attorney General
                                                 109 State Street
                                                 Montpelier, VT 05609-1001
                                                 (802) 828-1101
                                                 David.Boyd@vermont.gov
                                                 Eleanor.Spottswood@vermont.gov

                                                 Attorneys for Defendants




7495055_1:13307-00001




                                         5
